Exhibit 10.1

 

EXECUTION COPY

 

GUARANTY

 

THIS GUARANTY (“Guaranty”) is made December 10, 2003, by Quixote Corporation, a
Delaware corporation (“Guarantor”), to and for the benefit of Peek Traffic Inc.,
a Delaware corporation, and Peek Traffic Systems, Inc., a Florida corporation
(together, “Seller”).

 

RECITALS

 

A.            Seller and Vision Acquisition Corporation, a Delaware corporation
(“Buyer”), have entered into that certain Asset Purchase Agreement of even date
herewith (the “Asset Purchase Agreement”).

 

B.            Pursuant to the Asset Purchase Agreement, Buyer is purchasing the
Business (as that term is defined in the Asset Purchase Agreement).

 

C.            Pursuant to the Asset Purchase Agreement, Buyer agrees to certain
payment, indemnification and reimbursement obligations in favor of Seller and
Buyer provides to Seller a series of representations and warranties and made
various other agreements and covenants to induce the Seller to complete the
transactions contemplated by the Asset Purchase Agreement.

 

D.            Pursuant to the Asset Purchase Agreement, Buyer covenants to
secure its payment, indemnification and reimbursement obligations to Seller and
third parties pursuant to the Asset Purchase Agreement by providing this
Guaranty of Guarantor, which is the parent corporation of the affiliated group
of which Buyer is a member, with respect to such obligations.

 

E.             Guarantor will derive substantial benefit from the transactions
contemplated by the Asset Purchase Agreement and Guarantor is willing to
guarantee the obligations of Buyer pursuant to the Asset Purchase Agreement and
those other agreements, including the Sub-Lease Agreement dated the date hereof
(the “Palmetto Lease”), delivered by Buyer to Seller in accordance with the
Asset Purchase Agreement  (all such agreements, including the Asset Purchase
Agreement, being referred to hereinafter as the “Transaction Agreements”).

 

F.             The execution and delivery of this Guaranty by Guarantor is a
condition to Closing (as that term is defined in the Asset Purchase Agreement).

 

--------------------------------------------------------------------------------


 

AGREEMENTS

 

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, hereby covenants and agrees for the
benefit of Seller and its affiliates, successors and assigns as follows:

 


1.             GUARANTOR ABSOLUTELY, UNCONDITIONALLY, AND IRREVOCABLY GUARANTEES
TO SELLER:


 


(A)           THE PROMPT PAYMENT WHEN DUE AND PAYABLE OF EACH RENT INSTALLMENT
UNDER THE PALMETTO LEASE;


 


(B)           THE PROMPT AND TIMELY PERFORMANCE BY BUYER OF EACH AND ALL OF ITS
COVENANTS TO SELLER ARISING UNDER OR CREATED BY THE TERMS OF THE ASSET PURCHASE
AGREEMENT, INCLUDING, WITHOUT LIMITATION, BUYER’S TIMELY PAYMENT AND/OR
DISCHARGE OF THE ASSUMED LIABILITIES (AS DEFINED IN THE ASSET PURCHASE
AGREEMENT) AND BUYER’S TIMELY PERFORMANCE OF ITS COVENANTS TO SELLER UNDER EACH
OF THE OTHER TRANSACTION AGREEMENTS; AND

 


(C)           THE TIMELY SATISFACTION OF BUYER’S OBLIGATIONS UNDER THE
INDEMNIFICATION PROVISIONS OF THE ASSET PURCHASE AGREEMENT;

 


IN ALL CASES SUBJECT TO THE TERMS OF THE ASSET PURCHASE AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS  (COLLECTIVELY, THE “OBLIGATIONS”).  THIS GUARANTY, AND
THE COVENANTS AND WAIVERS CONTAINED HEREIN, WILL REMAIN IN EFFECT UNTIL ALL
OBLIGATIONS HAVE BEEN SATISFIED.


 


2.             IN THE EVENT OF ANY DEFAULT BY BUYER IN PERFORMANCE OF THE
OBLIGATIONS, AS AFORESAID, GUARANTOR AGREES, ON DEMAND BY SELLER IN THE MANNER
PROVIDED BELOW IN SECTION 3, TO PERFORM ALL THE OBLIGATIONS AS ARE THEN OR
THEREAFTER TO BE PERFORMED UNDER THE TERMS OF THE TRANSACTION AGREEMENTS.  THE
PARTIES AGREE THAT (A) GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY SHALL BE
SUBJECT TO THE LIMITATIONS, EXCLUSIONS AND EXCULPATIONS OF LIABILITY SET FORTH
IN THE TRANSACTION AGREEMENTS INCLUDING WITH RESPECT TO THE PALMETTO LEASE, (B)
EXCEPT AS PROVIDED SECTION 6, BELOW, GUARANTOR MAY ASSERT ANY AND ALL DEFENSES,
SET-OFFS, OR COUNTERCLAIMS OF ANY KIND AVAILABLE TO BUYER SO AS TO DENY PAYMENT
RELATED TO THIS GUARANTY INCLUDING, WITHOUT LIMITATION, ANY SUCH RIGHTS ACQUIRED
BY GUARANTOR THROUGH SUBROGATION, ASSIGNMENT, OR OTHERWISE AND (C) THE
OBLIGATIONS OF GUARANTOR HEREUNDER ARE DEPENDENT UPON SELLER’S PERFORMANCE OF
ITS OBLIGATIONS UNDER THE TRANSACTION AGREEMENTS.


 


3.             SELLER SHALL MAKE ITS DEMAND FOR PAYMENT HEREUNDER BY DELIVERING
TO GUARANTOR A WRITTEN NOTICE WHICH: (I) STATES THAT IT IS A DEMAND REQUIRED
UNDER THIS GUARANTY FOR PAYMENT OF ONE OR MORE OF THE OBLIGATIONS, (II) SETS
FORTH THE AMOUNT AND THE BASIS FOR SUCH DEMAND, AND (III) IS SIGNED BY AN
AUTHORIZED OFFICER OF SELLER.  SUBJECT TO THE ASSERTION OF ANY RIGHTS IT HAS AS
REFERENCED IN SECTION 2 OR UNDER APPLICABLE LAW,


 


2

--------------------------------------------------------------------------------



 


GUARANTOR SHALL MAKE PAYMENT TO SELLER OF THE AMOUNT SPECIFIED IN THE WRITTEN
DEMAND REFERENCED IN THE PRECEDING SENTENCE IN IMMEDIATELY AVAILABLE FUNDS NOT
LATER THAN THIRTY (30) DAYS AFTER THE DELIVERY OF THAT WRITTEN DEMAND.


 


4.             SUBJECT IN ALL CASES TO SECTION 2 OF THIS AGREEMENT, GUARANTOR
DOES HEREBY (A) WAIVE NOTICE OF ACCEPTANCE OF THIS GUARANTY BY SELLER; (B) WAIVE
ANY NOTICES OR DEMANDS THAT ARE NOT REQUIRED BY THIS GUARANTY OR THE TRANSACTION
AGREEMENTS; (C) AGREE NOT TO ASSERT ANY DEFENSE, RIGHT OF SET OFF OR OTHER CLAIM
WHICH GUARANTOR MAY HAVE AGAINST BUYER, TO THE EXTENT SUCH ASSERTION WILL AFFECT
OR DELAY THE PAYMENT IN FULL OF ALL AMOUNTS DUE SELLER UNDER THIS GUARANTY; AND
(D) WAIVE PRESENTMENT FOR PAYMENT, DEMAND FOR PAYMENT, NOTICE OF NONPAYMENT OR
DISHONOR, PROTEST AND NOTICE OF PROTEST, DILIGENCE IN COLLECTION AND ANY AND ALL
FORMALITIES WHICH OTHERWISE MIGHT BE LEGALLY REQUIRED TO CHARGE GUARANTOR WITH
LIABILITY.  SELLER SHALL HAVE NO OBLIGATION TO DISCLOSE OR DISCUSS WITH
GUARANTOR ITS ASSESSMENT OF THE FINANCIAL CONDITION OF BUYER.  GUARANTOR
AUTHORIZES SELLER, WITHOUT NOTICE TO, DEMAND OF, OR CONSENT FROM GUARANTOR (BUT
SUBJECT IN ALL CASES TO THE CONSENT OF BUYER), AND WITHOUT AFFECTING ITS
LIABILITY TO SELLER HEREUNDER (EXCEPT TO THE EXTENT THAT THE UNDERLYING
OBLIGATION HAS CHANGED), FROM TIME TO TIME TO RENEW, EXTEND, ACCELERATE OR
OTHERWISE CHANGE THE TIME OR PLACE FOR PAYMENT OF, OR OTHERWISE CHANGE THE TERMS
OF ALL, OR ANY PART OF, THE OBLIGATIONS.  NO MODIFICATION OR WAIVER OF ANY OF
THE PROVISIONS OF THIS GUARANTY SHALL BE BINDING UPON SELLER, EXCEPT AS
EXPRESSLY SET FORTH IN A WRITING DULY SIGNED AND DELIVERED BY SELLER.  NO
MODIFICATION OR WAIVER OF ANY OF THE PROVISIONS OF THIS GUARANTY SHALL BE
BINDING UPON BUYER, EXCEPT AS EXPRESSLY SET FORTH IN A WRITING DULY SIGNED AND
DELIVERED BY BUYER.


 


5.             THIS GUARANTY IS A PRESENT AND CONTINUING GUARANTY OF PERFORMANCE
AND PAYMENT AND NOT OF COLLECTION.  THIS GUARANTY IS, EXCEPT AS EXPRESSLY SET
FORTH IN SECTION 2, ABSOLUTE AND UNCONDITIONAL.  GUARANTOR AGREES THAT THIS
GUARANTY MAY BE ENFORCED BY SELLER WITHOUT THE NECESSITY AT ANY TIME OF
RESORTING TO OR EXHAUSTING ANY OTHER SECURITY OR COLLATERAL GIVEN IN CONNECTION
HEREWITH OR WITH THE TRANSACTION AGREEMENTS.  SUBJECT TO SECTION 2, GUARANTOR
HEREBY WAIVES ANY RIGHT TO REQUIRE SELLER TO JOIN BUYER IN ANY ACTION BROUGHT
HEREUNDER OR TO COMMENCE ANY ACTION AGAINST OR OBTAIN ANY JUDGMENT AGAINST
BUYER.  GUARANTOR FURTHER AGREES THAT, SUBJECT TO SECTION 2, NOTHING CONTAINED
HEREIN OR OTHERWISE SHALL PREVENT SELLER FROM PURSUING CONCURRENTLY OR
SUCCESSIVELY ALL RIGHTS AND REMEDIES AVAILABLE TO IT AT LAW AND/OR IN EQUITY OR
UNDER THE TRANSACTION AGREEMENTS, AND THE EXERCISE OF ANY OF ITS RIGHTS OR THE
COMPLETION OF ANY OF ITS REMEDIES SHALL NOT CONSTITUTE A DISCHARGE OF
GUARANTOR’S OBLIGATIONS AS REQUIRED PURSUANT TO THIS GUARANTY, EXCEPT TO THE
EXTENT SUCH REMEDIES CONSTITUTE A DISCHARGE OF BUYER’S OBLIGATIONS UNDER THE
TRANSACTION AGREEMENTS.


 


6.             NONE OF GUARANTOR’S OBLIGATIONS UNDER THIS GUARANTY OR ANY REMEDY
FOR THE ENFORCEMENT THEREOF SHALL BE IMPAIRED, MODIFIED, CHANGED OR RELEASED IN
ANY MANNER WHATSOEVER BY ANY IMPAIRMENT, MODIFICATION, CHANGE, RELEASE OR
LIMITATION OF THE LIABILITY OF BUYER BY REASON OF THE BANKRUPTCY OF BUYER OR BY
REASON OF ANY CREDITOR OR BANKRUPTCY PROCEEDING INSTITUTED BY OR AGAINST BUYER.


 


7.             IN THE EVENT SELLER SHALL ASSIGN ITS RIGHTS UNDER THE TRANSACTION
AGREEMENTS (IF PERMITTED PURSUANT TO THE TERMS THEREOF) OR THIS GUARANTY TO ANY
THIRD


 


3

--------------------------------------------------------------------------------



 


PARTY, GUARANTOR WILL ACCORD FULL RECOGNITION THERETO AND AGREE THAT ALL RIGHTS
AND REMEDIES OF SELLER OR SUCH ASSIGNEE SHALL BE ENFORCEABLE AGAINST GUARANTOR
BY SUCH ASSIGNEE WITH THE SAME FORCE AND EFFECT AND TO THE SAME EXTENT AS WOULD
HAVE BEEN ENFORCEABLE BY SELLER BUT FOR SUCH ASSIGNMENT.


 


8.             IF ANY PROVISION OF THIS GUARANTY IS DETERMINED TO BE INVALID OR
NOT FULLY ENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT THE
OTHER PROVISIONS OF THIS GUARANTY WHICH SHALL BE ENFORCEABLE TO THE MAXIMUM
EXTENT PERMITTED AT LAW.


 


9.             ALL NOTICES, REQUESTS, PAYMENTS, INSTRUCTIONS, OR OTHER DOCUMENTS
TO BE GIVEN HEREUNDER SHALL BE IN WRITING, AND SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN IF (I) DELIVERED PERSONALLY (EFFECTIVE UPON DELIVERY), (II) MAILED BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID
(EFFECTIVE FIVE BUSINESS DAYS AFTER DISPATCH), (III) SENT BY A REPUTABLE,
ESTABLISHED COURIER SERVICE THAT GUARANTEES NEXT BUSINESS DAY DELIVERY
(EFFECTIVE THE NEXT BUSINESS DAY), OR (IV) SENT BY FACSIMILE, FOLLOWED WITHIN 24
HOURS BY CONFIRMATION BY ONE OF THE FOREGOING METHODS (EFFECTIVE UPON THE FIRST
BUSINESS DAY AFTER RECEIPT OF THE FACSIMILE IN COMPLETE, READABLE FORM). 
NOTICES TO EACH PARTY SHALL BE ADDRESSED AS SET FORTH BELOW (OR TO SUCH OTHER
ADDRESS AS THE RECIPIENT PARTY MAY HAVE FURNISHED TO THE SENDING PARTY FOR THE
PURPOSE PURSUANT TO THIS PARAGRAPH 10).


 

If to Guarantor:

 

Quixote Corporation

One East Wacker Drive

Chicago, Illinois  60601

Facsimile No.: (312) 467-0197

Attention:  Leslie J. Jezuit

 

With a copy to:

 

Holland & Knight LLC

131 S. Dearborn Street, 30th Floor

Chicago, Illinois 60603

Facsimile No.: (312) 578-6666

Attention:  Anne Hamblin Schiave

 

If to Seller:

 

Peek Corporation

2511 Corporate Way

Palmetto, FL  34221

Attn: Andy Roake, CEO

Facsimile: 941-365-0837

 

4

--------------------------------------------------------------------------------


 

With a copy (which shall not constitute notice) to:

 

Allen & Overy
1221 Avenue of the Americas
New York, NY 10020
Attn:  Hugh McDonald
Facsimile:  212-610-6399

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 


10.           IN ORDER TO INDUCE SELLER TO EXECUTE AND DELIVER THE TRANSACTION
AGREEMENTS, GUARANTOR MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES:


 


(A)           GUARANTOR IS A CORPORATION DULY ORGANIZED AND VALIDLY EXISTING
UNDER THE LAWS OF THE STATE OF DELAWARE, AND HAS FULL POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS COVENANTS, AGREEMENTS, AND OBLIGATIONS UNDER
THIS GUARANTY, AND SUCH EXECUTION, DELIVERY AND PERFORMANCE HAS BEEN DULY
AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF GUARANTOR.


 


(B)           THE EXECUTION, DELIVERY, AND PERFORMANCE BY GUARANTOR OF THIS
GUARANTY DOES NOT AND WILL NOT CONTRAVENE OR CONFLICT WITH (I) THE
ORGANIZATIONAL DOCUMENTS OF GUARANTOR, (II) ANY LAW, ORDER, RULE, REGULATION,
WRIT, INJUNCTION, OR DECREE NOW IN EFFECT OF ANY GOVERNMENT, GOVERNMENTAL
INSTRUMENTALITY OR COURT HAVING JURISDICTION OVER GUARANTOR, OR (III) ANY
MATERIAL CONTRACTUAL RESTRICTION BINDING ON OR AFFECTING GUARANTOR OR
GUARANTOR’S PROPERTY OR ASSETS WHICH MAY ADVERSELY AFFECT GUARANTOR’S ABILITY TO
FULFILL ITS OBLIGATIONS UNDER THIS GUARANTY.


 


(C)           THIS GUARANTY CREATES A LEGAL, VALID, AND BINDING OBLIGATION OF
GUARANTOR ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


11.           THIS GUARANTY SHALL BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF
GUARANTOR AND SHALL NOT BE DISCHARGED OR AFFECTED, IN WHOLE OR IN PART, BY THE
DISSOLUTION OF GUARANTOR, PROVIDED HOWEVER, THAT THIS GUARANTY IMPOSES NO
OBLIGATION ON ANY PERSON OTHER THAN THE SIGNATORY HERETO.


 


12.           THIS GUARANTY SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER
THE INTERNAL LAWS (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) OF THE
STATE OF ILLINOIS.  ANY LEGAL ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
INSTITUTED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS, LOCATED IN THE
CITY OF CHICAGO OR, PROVIDED SUBJECT MATTER JURISDICTION EXISTS, IN THE UNITED
STATES FEDERAL COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, LOCATED IN CHICAGO,
ILLINOIS, AND EACH PARTY HERETO AGREES NOT TO ASSERT AS A DEFENSE IN ANY SUCH
ACTION, SUIT OR PROCEEDING, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF


 


5

--------------------------------------------------------------------------------



 


SUCH COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION,
THAT THE ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT
THE VENUE OF THE ACTION, SUIT OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT
OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT.  EACH
PARTY FURTHER IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS
IN ANY SUCH ACTION, SUIT OR PROCEEDING.


 


13.           IF GUARANTOR IS DETERMINED BY A COURT OF COMPETENT JURISDICTION TO
HAVE BREACHED THE TERMS OF THIS GUARANTY, THEN GUARANTOR SHALL PAY TO SELLER
UPON DEMAND ALL REASONABLE ATTORNEYS’ FEES, COSTS AND EXPENSES INCLUDING,
WITHOUT LIMITATION, COURT COSTS, FILING FEES, RECORDING COSTS, EXPENSES OF
COLLECTION, AND ALL OTHER COSTS AND EXPENSES REASONABLY INCURRED BY SELLER IN
CONNECTION WITH ITS ENFORCEMENT OF THIS GUARANTY.


 

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of
Illinois as of the date first written above.

 

 

GUARANTOR:

 

 

 

QUIXOTE CORPORATION

 

 

 

 

 

By:

 /s/ LESLIE JEZUIT

 

 

Name:

 LESLIE JEZUIT

 

 

Title:

 President

 

 

6

--------------------------------------------------------------------------------